           Case 1:19-cv-04977-JPC Document 115 Filed 02/08/21 Page 1 of 1
                                                                         21st Floor
                                                                         1251 Avenue of the Americas
                                                                         New York, NY 10020-1104
                                                                         Elizabeth A. McNamara
                                                                         212.489.8230 tel
                                                                         212.489.8340 fax
                                                                         lizmcnamara@dwt.com


February 8, 2021
Via CM/ECF and Electronic Mail

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007
Re:      Moore, et al v. Cohen, et al., 1:19-cv-4977-JPC
Dear Judge Cronan:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation n/k/a ViacomCBS Inc. (“ViacomCBS”) (collectively, “Defendants”) in the
above-referenced case. We write, pursuant to Rule 6.C of Your Honor’s Individual Practices, to
request that this Court hear oral argument in connection with Defendants’ Motion for Summary
Judgment filed concurrently herewith.


Respectfully Submitted,
Davis Wright Tremaine LLP
/s/ Elizabeth A. McNamara


cc:      Plaintiffs’ counsel (via CM/ECF and email)




4811-8286-4347v.1 3940173-000105
